Citation Nr: 0433573	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for fibrocystic breast 
disease. 

3.  Entitlement to service connection for 
fibroid/leiomyomatous uterus with anemia, status post 
abdominal hysterectomy and right salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had verified active service from August 1976 to 
December 1976, and from September 1982 to July 1986.  The 
veteran has also reported unverified active service from 
November 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  

The Board notes that in October 2002 the veteran filed claims 
of entitlement to service connection for allergic 
rhinitis/sinusitis, dermatitis, an eye disorder, and a heart 
disorder.  It does not appear that the RO has adjudicated 
these claims and as such, they are referred back to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board has determined that additional development is 
necessary in the present case.

As an initial matter, the veteran has asserted that she had 
active service in the U.S. Air Force from November 11, 1978 
to September 24, 1982.  The record contains no evidence 
pertaining to that period of service.  In a December 2002 
request for service medical records, evidence was only 
requested for service periods dating August 1976 to December 
1976 and from September 1982 to July 1986.  It does not 
appear that verification of the veteran alleged service from 
November 1978 to September 1982 has been requested.  Service 
verification records and medical records for that period of 
service should be obtained prior to appellate review.  

The Board also finds that additional medical records may 
exist that have not yet been obtained and may be relevant to 
the veteran's claim.  In her September 2003 Substantive 
Appeal, the veteran asserted that she was treated at Travis 
Field Air Force Base in Sacramento, California from 1982 to 
1986.  In addition, in her March 2002 claim, she stated that 
she had been treated for fibroid tumors at Lackland Air Force 
Base in Texas and for a back disorder at Eilson Air Force 
Base in Alaska.  It does not appear that those records have 
been requested or obtained.  Such evidence should be 
requested and obtained prior to appellate review. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request any and all documentation which 
could confirm the veteran's service in 
the U.S. Air Force from November 1978 to 
September 1982.  

2.  The RO should then request, from 
NPRC, any and all service medical records 
for the veteran's service from November 
1978 to September 1982.  

3.  The RO should contact the base 
hospital at Travis Air Force Base in 
Sacramento, California and obtain all 
treatment records, examinations, notes, 
consults, and complete clinical records 
pertaining to treatment of the veteran 
from November 1978 to July 1986.  If no 
such records can be found, or if they 
have been destroyed, as for specific 
confirmation of that fact.

4.  The RO should contact the base 
hospital at Lackland Air Force Base in 
Texas and obtain all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran from November 
1978 to July 1986.  If no such records 
can be found, or if they have been 
destroyed, as for specific confirmation 
of that fact.

5.  The RO should contact the base 
hospital at Eilson Air Force Base in 
Alaska and obtain all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran from November 
1978 to July 1986.  If no such records 
can be found, or if they have been 
destroyed, as for specific confirmation 
of that fact.

6.  The RO should then review the record 
and readjudicate the veteran's claims.  
If the determinations remain adverse to 
the veteran, she should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




